Exhibit 10.39
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment (“Amendment”) to the Employment Agreement by and between
NetSol Technologies, Inc. (“Netsol” or the “Company”) and Boo-Ali Siddiqui
(“Executive”), dated July 25, 2013 (the “Employment Agreement”) is entered into
effective as of the date indicted below.  Other than the specific amendments
enumerated in the Amendment, all of the terms of the Employment Agreement shall
remain in the full force and effect, and shall not be obviated or affected by
this Amendment.


In the event of a conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 3.1 shall be amended to read as follows:


3.1           The Company shall pay, effective July 1, 2013, an increase in base
salary to One Hundred Twenty-Five Thousand Dollars ($125,000) per year (the
"Base Salary"), payable in accordance with the Company policy.  Such salary
shall be pro rated for any partial year of employment on the basis of a 365-day
fiscal year.  Executive will be eligible for bonuses from time to time as
determined by the Board.


A new section 3.10 shall be added to read as follows:


3.10           Executive shall be granted ten thousand shares (10,000) of common
stock to vest in equal 25% tranches (2,500) upon the conclusion of each quarter
of service.  The shares are granted from the Company’s 2013 Equity Incentive
Plan.  The Shares shall be granted in tranches of 2,500 shares on October 1,
2013; the next 2,500 on January 1, 2014; the next 2,500 on April 1, 2014 and the
final 2,500 shares on July 1, 2013.
 
 
 

--------------------------------------------------------------------------------

 
The Amendment is agreed to on July 25, 2013, and shall become effective as of
the date first written above.
 


 
Employee
 


 
By:  /s/Boo Ali Siddiqui
Boo Ali Siddiqui
 


 
NetSol Technologies, Inc.
 


 
By:  /s/Najeeb
Ghauri                                                                          By: /s/Patti
L. W. McGlasson
Najeeb
Ghauri                                                                                   
  Patti L. W. McGlasson
Chief Executive Officer                                                     Sr.
V.P., Corporate and Legal Affairs, General Counsel & Corporate Secretary
 



